Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-3, 6-8, 11-16 are allowed over prior art of record. 
	The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A power semiconductor module, comprising: in an event of a fault in the power semiconductor element or the power semiconductor module, the control circuit deactivates a control electrode of the power semiconductor element, and outputs a fault signal indicating the event of the fault in the power semiconductor module from the first terminal, the fault signal is configured to have, at a time of informing a fault, a polarity matching an inactivated state of the pulse-width modulation signal  as recited in claim 1.
A power semiconductor module, comprising: when there is no fault in the power semiconductor element and the power semiconductor module, the control circuit uses the first terminal as an output terminal of an operational 
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 






/DANNY NGUYEN/           Primary Examiner, Art Unit 2836